Title: From Hannah Phillips Cushing to Abigail Smith Adams, 8 August 1803
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Scituate August 8th. 1803.

I was in hopes ere this time of having the satisfaction of seeing you here, but from what I could learn from Dr Bourn of Barnstable, who spoke with the President last week, it is to be feared that your unfortunate fall has occasioned a much longer confinement than we flattered ourselves it would. I have several times been determined that another week should not pass without my writing, but my needle &c has a great claim upon me the little time I am resident here, & my pen generally gives place to domestic concerns. If you are able to ride my dear friend do not disappoint us in this wished for visit; a short excursion may contribute to health; I find it necessary for mine to ride at least every other day. We had a pleasant tour to Newport, & returned 25th June. The time fast approaches when we must again quit our home to go the same round over again; By the middle of Octr Mr Cushing’s Circuit begins. We have an agreeable family to us. Sister Phillips, siter Parsons, and five Nieces. My Nephew Samuel Phillips has been with us. We were all much rejoiced to have him return after an absence of four years. He has passed through perils by Sea & Land. Do be so good as to write me respecting your health, & when we may expect to see you & Miss Smith, my love to her if you please. Mr Cushing unites with me in respects to you & the President. Your Affectionate

H Cushing